Citation Nr: 0900543	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.  

2.	Entitlement to service connection for glaucoma.  

3.	Entitlement to service connection for asthma.  

4.	Entitlement to service connection for residuals of an 
acute myocardial infarction or transient ischemic attacks.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for diabetes mellitus, 
glaucoma and asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An acute myocardia infarction had not been demonstrated in 
the record, as such, there are no residuals thereof.  

2.	Transient ischemic attacks have not been demonstrated in 
the record, as such, there are no residuals thereof.

CONCLUSION OF LAW

Residuals of an acute myocardial infarction or transient 
ischemic attacks were neither incurred in nor aggravated by 
service as neither event has been clinically documented as 
having occurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken 
regarding the issue that is herein decided.  There is no 
showing that there are additional records or other evidence 
that should or could be obtained prior to entry of a decision 
at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for the residuals 
of an acute myocardial infarction or of transient ischemic 
attacks (TIA) that he believes are related to service.  In 
view of the appellant's contentions and the way this appeal 
has been developed, the decision herein is limited to the 
issues on the title page.  Nothing herein should be taken as 
dealing with underlying matters of any coronary artery 
disease or hypertension or other such impairment that may be 
present.

Review of the record shows that the veteran had no complaints 
of myocardial infarction or of transient ischemic attacks 
while he was on active duty.  Medical records from a private 
facility show that during 2002 and 2003, the veteran was 
treated for episodes of dizziness that was diagnosed at one 
time as vertigo.  In August and September 2004, the veteran 
was again treated for dizziness at which time the impression 
was of syncope, dizziness and dysarthria with probably TIA 
and concern for underlying cardiovascular etiology.  The 
veteran was further evaluated and an electrocardiogram study 
was normal.  An MRI study of the brain found no evidence of 
any acute infarct or of an enhancing mass.  The impression 
was of chronic sinusitis changes.  Other studies were 
positive for some coronary artery disease, but without 
findings of a TIA.  When evaluated in November 2004, there 
was no impression related to a possible myocardial infarction 
or TIA.  

A threshold element of a claim for compensation includes the 
existence of a current disability.  The Board finds that 
there is insufficient medical evidence of the occurrence of 
an acute myocardial infarction, TIA's or any chronic current 
residual disability from any infarct or attack.  In support 
of the veteran's claim the Board readily acknowledges and has 
examined the veteran's own statements and argument to the 
effect that he has these disabilities and that they are 
related to his active duty.  It is long-established, however, 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, this 
pathology is first shown years post-service.

Under these circumstances, as current disability is not 
shown, service connection must be denied.  


ORDER

Service connection for the residuals of an acute myocardial 
infarction or transient ischemic attacks is denied.  

REMAND

The veteran is also seeking service connection for diabetes 
mellitus, glaucoma, and asthma.  Subsequent to certification 
of the case to the Board, the RO received medical evidence 
from the veteran, who did not waive consideration of this 
evidence by the RO.  Moreover, the statement submitted by the 
veteran appears to show that he is taking medication for Type 
II diabetes mellitus, which is a disease that could be 
presumed by virtue of the veteran's service in the Republic 
of Vietnam.  In the past service connection was denied on the 
basis that there were laboratory findings, but no clear 
finding of diabetes.  

Furthermore, it was requested that medical records from the 
Greenville VA outpatient clinic should be obtained.  In view 
of the fact that the veteran has not waived RO consideration 
and has put the Board on notice of the existence of 
additional medical records that are believed to be pertinent 
to the case, the Board must remand the case as to these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Greenville VA outpatient clinic and 
request copies of all treatment records of 
the veteran since 2005.  

2.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
whether he now has type II diabetes.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


